Application by respondents to" advance the return date of appellants’ motion for leave to appeal to July 6, 1967 and for consideration of the case as an appeal as of right upon constitutional grounds and, upon such consideration, for dismissal of said appeal, granted only to the extent of advancing the return date of appellants’ motion for leave to appeal; application otherwise denied as academic.
Motion for leave to appeal denied upon the ground that there is no merit or substance to the alleged constitutional or other questions presented.